IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 06-31245
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LOUIS WILKERSON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                       USDC No. 6:06-CR-60026-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Louis Wilkerson pleaded guilty to theft of Government funds pursuant to
a plea agreement in which the Government agreed to move for dismissal of other
pending charges. Wilkerson stipulated at his rearraignment hearing that he had
obtained $12,435.45 in Supplemental Security Income benefits that he was not
entitled to receive. Wilkerson nevertheless objected at sentencing that this loss
amount was excessive, citing his good faith belief that the Government’s loss was
under $10,000. Overruling the objection, the district court sentenced Wilkerson

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-31245

to a nine-month term of imprisonment and ordered that he pay $12,435.56 in
restitution.
      Wilkerson argues on appeal that the district court plainly erred in
accepting his guilty plea because it is “obvious” that he was not aware of the
consequences of his stipulation to the amount of loss involved. Wilkerson
suggests that, in light of his objection at sentencing, the court should have sua
sponte inquired whether Wilkerson wished to withdraw his plea. Wilkerson
admits that his nine-month sentence is reasonable, and he does not challenge
the propriety of the restitution order. It is clear from the record that the district
court did not err, plainly or otherwise, in determining that Wilkerson’s plea was
voluntary. See United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en
banc).
      AFFIRMED.




                                         2